Citation Nr: 1705296	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-13 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchitis. 

2.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety and depressed mood. 

3.  Entitlement to a total rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for a heart disorder, to include hypertension and arrhythmia, as secondary to service-connected bronchitis and/or adjustment disorder with anxiety and depressed mood. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active military service from November 1970 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran testified before the undersigned Veterans Law Judge in May 2012; a transcript of that proceeding has been associated with the claims file.  In August 2014, the Board remanded the issues listed above for further development.  They have now been returned to the Board.

In August 2015, the Veteran submitted a statement indicating that he believes that his chronic obstructive pulmonary disease (COPD) is a direct result of damage to his lungs during his service.  It is unclear whether the Veteran intended this letter to serve as an informal claim to reopen the claim of entitlement to service connection for emphysema.  The Board notes that effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  The Board requests that the agency of original jurisdiction (AOJ) contact the Veteran and provide him with the appropriate form to submit a new claim.

The issues of entitlement to service connection for a heart disorder, entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety and depressed mood, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's bronchitis was manifested by Forced Expiratory Volume (FEV)-1 of 40 to 55 percent predicted, or FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent, or Diffusion Capacity of the Lung or Carbon Monoxide (DLCO) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 percent for the Veteran's service-connected bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.951, 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Code 6600 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  Here, the Veteran was notified in an April 2009 VCAA letter of what information and evidence is needed to substantiate his claim, how disability ratings are assigned, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, written statements, and hearing testimony have been obtained and considered.  There is no indication that any outstanding records pertaining to this issue exist that have not been obtained.

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court of Appeals for Veterans Claims held that 38 C.F.R.      § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the May 2012 hearing, the undersigned Veterans Law Judge enumerated the issue decided herein.  Information was solicited regarding the nature and severity of the disorder, to include the functional impact such disability has on his daily life.  The Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

This case was previously remanded in August 2014.  The Board finds that all remand instructions pertaining to the issue decided below have been adequately completed.  A VA examination was held in April 2015 and additional VA treatment records were obtained and associated with the record.  All newly added evidence was reviewed by the AOJ prior to the issuance of the supplemental statement of the case in June 2015.  The Board therefore finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Board notes that, in its July 2015 Statement of Accredited Representative in Appealed Case, the Veteran's representative argued that the August 2014 remand orders were not complied with as no objective testing was not performed at the VA examination.  However, a review of the April 2015 VA respiratory conditions Disability Benefits Questionnaire (DBQ) report indicates that pulmonary function testing was conducted in April 2015 and detailed the results of this testing.  This argument is therefore without merit.

Accordingly, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage with regards to the issue decided below.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II. Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, such as with the Veteran's service-connected bronchitis, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.

The Veteran's service-connected bronchitis is rated under Diagnostic Code 6600, for bronchitis.  38 C.F.R. § 4.97, Diagnostic Code 6600.  Diagnostic Code 6600 provides ratings for bronchitis based on the results of pulmonary function tests.  A 30 percent rating is warranted when the FEV1 is 56 to 70 percent predicted; or, the FEV1/FVC is 56 to 70 percent; or, the DLCO is 56 to 65 percent predicted.  Id. 

A 60 percent rating is assigned when the FEV1 is 40 to 55 percent predicted; or, the FEV1/FVC is 40 to 55 percent; or, the DLCO is 40 to 55 percent predicted; or, the maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

Post-bronchodilator studies are required for disability evaluation purposes except when the post-bronchodilator studies are poorer than the pre-bronchodilator results, when the results of pre-bronchodilator pulmonary function tests are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4),(5).  When there is a disparity between the results of different pulmonary function tests, VA must use the test result that the examiner states must accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).  Coexisting respiratory conditions may not be assigned separate ratings.  38 C.F.R. § 4.96(a).

III. Analysis

The Veteran has been service connected for chronic bronchitis residual of atypical pneumonia since June 1974.  It has been rated as 30 percent disabling since August 30, 1995.  The Board notes that because the Veteran's 30 percent rating has been in effect for over 20 years, it is protected and cannot be reduced except upon a finding of fraud.  38 C.F.R. § 3.951(b).  The Veteran submitted the current claim on appeal for an increased rating for bronchitis in March 2009.

The Veteran testified in May 2012 that stress activities caused him to be short of breath, that walking any distance or up an incline also caused shortness of breath, and that it now prevented from doing the outdoors activities he used to enjoy.  He stated that he had a lot of trouble breathing at night and sometimes woke up drenched in sweat.  He also stated that he believed he had a piece of scar tissue in his lungs which was caused by coughing from his in-service pneumonia.

The Veteran's VA treatment records show that he has occasional reports of shortness of breath, especially with exertion and at night, throughout the period on appeal.  In May 2008, Veteran reported chest pain, and an October 2008 computed tomography (CT) scan of the thorax and chest found stable appearance of right apical pleural parenchymal nodular fibrosis, and no new lesions.  It was noted there was no change in the Veteran's COPD/emphysema.  November 2008 and December 2009 X-rays noted emphysema and degenerative changes of the chest.  A March 2009 CT scan found a stable nodule and scarring in the right lung apex, unchanged at least since 2007, and emphysema.  In June 2009, May 2010, and July 2010, the Veteran reported shortness of breath on exertion.  

The Veteran reported chest pain in December 2009.  Pulmonary function testing found FEV1 volumes of 3.79, 3.86, and 3.67 liters, and FVC volumes of 5.05, 4.99, and 4.78 liters.  While no percentage results were provided in the treatment note, the Board notes that these FEV1 volumes are actually improved from those found at the May 2009 and February 2011 VA examinations, and the FEV1/FVC results would be 75 percent, 77.4 percent, and 77.1 percent.  Pulse oxygen levels were 94-95 percent at rest, with pulse of 65, and 94 percent at ambulation, with pulse of 94.

In February 2011, the Veteran reported shortness of breath and chest pain on exertion.  The examiner stated that the Veteran's February 2011 testing was normal except for decreased DLCO.  The physician diagnosed the Veteran with COPD and additional heart-related diagnoses.  A pulse oximetry rest and ambulation test found a resting saturation of 94 percent with pulse at 75, and with ambulation there was saturation of 93 percent saturation and pulse at 88.

In November 2011, the Veteran reported flu-like symptoms, including coughing with tan/brown-colored sputum, for the past 8 days.  His pulse oximetry was 96.  He was given antibiotics and blood pressure medication.  Three days later the Veteran was contacted; he denied fever, chills, difficulty breathing, or sore throat.  Three days after that, the Veteran called and reported that he was feeling much better.

In December 2013, it was noted that the Veteran had no complaints related to his bronchitis.  In July 2014, the Veteran reported that he woke up at night and could not breathe, and it was noted as dyspnea after micturition in the evenings.  A July 2014 chest X-ray found lungs mildly hyperexpanded, with no evidence of vascular cephalization, pleural effusion, segmental infiltrate, or focal alveolar consolidate.  There was no active alveolar disease, and some emphysema was noted.  It was later noted that the Veteran had exertional dyspnea associated with COPD.  In March 2015, he reported shortness of breath that accompanied chest pain.  A sleep study was ordered, and in May 2015 the Veteran was diagnosed with obstructive sleep apnea.

The Veteran has also been afforded several VA respiratory disorder examinations during the course of the appeal.  The Veteran attended a VA examination in May 2009.  The Veteran reported using an inhaled bronchodilator daily and denied use of steroids, antibiotics, or other immunosuppressives.  It was noted that his treatment response was good and that the disease progression had stopped.  The Veteran had no history of pneumothorax, asthma, or wheezing.  He reported having a cough once or several times daily and dyspnea occasionally on exertion.  Physical examination found normal respiratory findings, with no deformity.  Pulmonary function tests, post-bronchodilator, found FEV1 of 85 percent, FEV1/FVC of 68 percent, and DLCO of 59 percent.  There was no evidence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The examiner stated that the Veteran's bronchitis caused severe effects on chores, shopping, and sports, and prevented recreation.  It was later noted that the May 2009 respiratory study found mild obstruction, mild response to bronchodilators, and moderate gas transfer abnormality, and that the DLCO was reduced out of proportion to spirometry, possibly related to obstruction or pulmonary vascular process.

The Veteran next attended a VA examination in February 2011.  The Veteran reported using an inhaled bronchodilator and anti-inflammatory daily.  He denied the use of any steroids, antibiotics, or other immunosuppressives.  There was no history of respiratory failure, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or asthma.  There was a history of dyspnea, night sweats, bronchiectasis, and pulmonary embolism.  The Veteran reported dyspnea on moderate exertion.  Physical examination found no abnormal breath sounds and normal chest and diaphragm.  He was diagnosed with chronic bronchitis, which was noted to affect recreation activities such as skiing, hunting, and fishing, which were now too strenuous.  Pulmonary function tests showed FEV1 of 89 percent, FEV1/FVC of 74 percent, and DLCO of 46 percent, post-bronchodilator.  A February 2011 note following the pulmonary function tests stated that there was moderate gas transfer abnormality and that the DLCO was reduced out of proportion to the spirometry results, which was suggestive of obstruction of venocclusive disease.  A stress test was performed in relation to the Veteran's heart claim, which resulted in metabolic equivalent (METS) of 7.4 with good pulse oximeter results throughout the test.
In part because the DLCO results at the February 2011 VA examination were found to be unreliable, the issue was remanded in August 2014 in order to provide the Veteran with a new VA examination.  That examination was held in April 2015.  The examiner noted a history of COPD and chronic bronchitis.  The Veteran denied having any emergent visits or hospitalizations in the past year due to bronchitis.  The examiner stated that the Veteran's respiratory condition did not require the use of corticosteroids or antibiotics, but that he did have an inhalational anti-inflammatory medication daily.  March 2015 X-rays showed hyperexpanded lungs but no evidence of active infiltrate or acute findings.  Pulmonary function tests showed FEV1 of 100 percent, FVC of 106 percent, FEV1/FVC of 74 percent, and DLCO of 75 percent.  The examiner found a current diagnosis of COPD, but did not find that the Veteran had a current diagnosis for acute or chronic bronchitis.  He noted that the Veteran's COPD diagnosis was not directly service connected or secondary to bronchitis.  An exercise stress test was performed, but the results were not given because the test was stopped after achieving target heart rate due to fatigue, and it was noted that the Veteran had multiple conditions, including heart conditions, contributing to his limitations in performing this test.

The Board has reviewed all of the evidence of record and finds that a rating higher than 30 percent is not warranted at any time during the period on appeal.  To be assigned a higher, 60 percent, rating, the evidence must show that the Veteran has FEV1 of 40 to 55 percent, FEV1/FVC of 40 to 55 percent, DLCO of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min.  38 C.F.R. § 4.97, Diagnostic Code 6600.  The Veteran's VA examinations show FEV1 and FEV1/FVC results that are consistently well over the levels required for a rating of 60 percent.  The Veteran had a DLCO result of 46 percent in February 2011, but it was found by a competent medical professional that this result was out of proportion to the spirometry and suggestive of a separate medical problem, such as venocclusive disease.  Because the results were found to be unrepresentative of the actual level of impairment of the Veteran's chronic bronchitis, he was afforded another VA examination, and the results from the April 2015 VA examination showed DLCO of 74, which also puts the Veteran well above the pulmonary function results required for a 60 percent rating under Diagnostic Code 6600.

There are no findings in the Veteran's VA treatment records which indicate any worse pulmonary function ability that the results found at the VA examinations.  December 2009 pulmonary function testing found results that were actually improved from those found at the 2009 and 2011 VA examinations.  The Board therefore finds that the VA treatment records are fully consistent with the findings of the VA examinations, and do not indicate any more severe symptomatology that has not been considered.

The Board also notes that while the April 2015 VA examination did not contain stress test results, and a maximum oxygen consumption level has not been given by any of the examiners, there is no indication that a higher rating based on this criteria is warranted.  The VA regulations state that if a maximum exercise capacity test is not of record, the disability is to be evaluated based on the alternative criteria.  38 C.F.R. § 4.96(d)(1)(i).  This test is therefore not needed to evaluate this disability, nor does the evidence indicate that such a test is warranted.  None of the Veteran's medical records or test results indicate such significant oxygen consumption impairment as would result in a potentially higher rating due to that alone.  The Veteran has received VA medical care pertaining to heart disease, including a stress test in March 2015, and the Veteran has had pulse oxygen levels tested on several occasions, none of which showed significantly decreased levels.  Furthermore, the April 2015 VA examiner clearly indicated that the Veteran's current pulmonary function test results accurately reflect his current pulmonary function.  It is therefore found that the pulmonary function test results of record are reflective of the Veteran's disability level and adequate to rate the claim.

The Board finds, in fact, that the requirements for a rating no higher than 10 percent have been established.  However, because the Veteran's 30 percent rating has been in place for over 20 years, it is protected and cannot be reduced except upon a finding of fraud.  38 C.F.R. § 3.951(b).  The Board notes that most of the Veteran's symptoms have clearly been attributed to other, nonservice-connected disorders by his medical treatment providers.  The Veteran is not service-connected for emphysema, COPD, or sleep apnea.  His medical records indicate that his shortness of breath at night is related to sleep apnea, and his general shortness of breath on exertion has been attributed to emphysema/COPD.  The Board therefore finds that not only are the Veteran's reported symptoms of shortness of breath and inability to engage in physical activities like skiing and hunting well covered by the 30 percent rating currently assigned, but the weight of the evidence indicates that the Veteran's shortness of breath is due to causes other than his service-connected bronchitis.  The April 2015 VA examiner in fact found no current symptoms of bronchitis, and on several occasions in the Veteran's VA treatment records it is noted that his bronchitis is "resolved" or "asymptomatic."

The Board also notes that there have been no findings of cor pulmonale or cardiac involvement with congestive heart failure which has been related to his service-connected bronchitis.  While the Veteran has separate diagnoses of atrial fibrillation, arrhythmia, hypertension, and sleep apnea, these disorders have not been associated with his service-connected bronchitis, and their associated symptoms may not be considered at this time.  

The Veteran's representative has also argued that because the Veteran was prescribed antibiotics in November 2011, a higher rating should be considered.  The Board reviewed this evidence, but the record clearly indicates that in November 2011 the Veteran was treated for acute flu-like symptoms that resolved within 2 weeks of onset.  These symptoms were not shown to be related to his service-connected bronchitis in any way, and, furthermore, the usage of antibiotics is not a criterion within Diagnostic Code 6600.  The Board therefore finds that this does not indicate that any higher rating is warranted.

The Board has also considered whether there are any other diagnostic codes which could be applied which would provide for a rating higher than 30 percent.  However, rating by analogy is not appropriate where the service-connected conditions have a specific diagnostic code.  When a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating... may be assigned only where the service-connected condition is 'unlisted.'").  Even if the Board did consider the only other diagnostic code for a condition that has been medically related to the Veteran's bronchitis-Diagnostic Code 6601 for bronchiectasis-this criteria would not allow for a rating higher than 30 percent, as the Veteran has not been shown to have any incapacitating episodes related to his bronchitis or near constant findings of cough with anorexia, weight loss, frank hemoptysis, or almost continuous antibiotic usage.  See 38 C.F.R. § 4.97, Diagnostic Code 6601.

IV.  Other Considerations

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bronchitis; however, the Board finds that his symptomatology has been stable for the disability throughout the appeal. Therefore, assigning staged ratings for such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected bronchitis at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has already been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue. 

The Board has considered whether this case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extraschedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Analysis under this provision involves a three-step inquiry, and extraschedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bronchitis with the established criteria found in the rating schedule and finds the manifestations of the Veteran's disability is fully contemplated by the schedular rating criteria.  Indeed, the Veteran's symptoms of shortness of breath on exertion and impairment of strenuous activities such as sports and hunting are to be expected with a moderately impairing respiratory disability.  There are no additional symptoms of his service-connected bronchitis that are not addressed by the rating schedule.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate. 

Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  Nevertheless, the Board notes that there have been no hospitalizations for the Veteran's bronchitis during the course of the appeal, and no indication that bronchitis has affected his occupational functioning in any way.  As such, referral for consideration of an extraschedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

There is also no current allegation by the Veteran indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected bronchitis with his service-connected adjustment disorder with anxiety and depressed mood.  See Yancy v. McDonald, 27 Vet. App. 484, 490 (2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record.); Johnson v. McDonald, 762 F.3d 1362 (2014).  The Board therefore concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of this claim for extraschedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, as the preponderance of the evidence is against finding that any rating higher than 30 percent is warranted for service-connected bronchitis, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for bronchitis is denied.


REMAND

I. Heart Disorder

In August 2014, the Board remanded this issue in part to obtain a VA medical examination and opinion which would address the nature and etiology of any current heart disorder, to include hypertension and arrhythmia.  The Veteran attended a VA examination in April 2015, and the examiner diagnosed the Veteran with supraventricular arrhythmia, atypical chest pain, and hypertension, but stated that they were less likely than not related to his military service.  While the examiner provided an adequate opinion regarding a direct nexus to service, she failed to properly address the question of whether the Veteran's heart disorder was caused or aggravated by a service-connected disability.  The examiner erroneously indicated that the claimed condition "clearly and unmistakably existed prior to service" and "was not aggravated beyond its natural progression."  The rationale then provided is very unclear, indicating either that the medical literature does not show that adjustment disorder leads to atrial fibrillation or that there is no evidence of adjustment disorder in the record.  Either way, the explanation fails to address the Veteran's specific conditions and how his own symptoms would or would not cause or aggravate a heart disorder, including hypertension.  She then went on to state that the Veteran does not have a diagnosis of bronchitis, and failed to address whether his past bronchitis symptoms could have caused or aggravated his heart disorder.  She also failed entirely to address whether a service-connected disorder had caused or aggravated the Veteran's hypertension.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall, 11 Vet. App. 268.  In this case, because the August 2014 VA examiner failed to adequately address all of the Board's questions, the issue is remanded in order to obtain an addendum medical opinion prior to further adjudication.

II. Adjustment Disorder with Anxiety and Depressed Mood

The Board also remanded this issue in August 2014 in part to obtain a VA psychiatric examination regarding the current severity of the Veteran's service-connection adjustment disorder with anxiety and depressed mood.  The examiner was specifically asked to identify all symptoms related to his psychiatric disorder, including the duration, frequency, and severity of each symptom, and to provide a "full description of the effects" of his psychiatric disorder on ordinary activity.

The Veteran attended a VA examination in May 2015.  The examiner stated that the Veteran was likely malingering because he had not seen a behavioral health professional since 2009.  The examiner noted that the Veteran had occupational social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform tasks during period of significant stress, but did not discuss any of the Veteran's reported or observed symptomatology.  The examiner also noted that the Veteran had no job related difficulties secondary to mental health issues, but provided absolutely no rationale for this finding.

Not only has the May 2015 VA medical examination report, on its face, failed to answer the questions posed by the Board, but the findings of the examiner are not consistent with the Veteran's VA medical treatment records.  While the Veteran may not be regularly treated by a psychiatrist, VA treatment records show that the Veteran has been continuously followed and treated with various medications for anxiety by his treating medical professionals.  He reported having anxiety attacks  and heightened anxiety in January 2010 and was diagnosed by a social worker with anxiety and mood disorders.  In August 2013, the Veteran attended a psychotherapy session and was diagnosed with mood disorder and anxiety disorder.  In January 2015, his anxiety was discussed, and the physician noted that the Veteran was regularly taking Valium, but wanted to switch to Xanax.  Anxiety is also regularly listed as an active problem throughout the records.

The Board therefore finds that the May 2015 VA examination is based on a factual inaccuracy and is otherwise inadequate to assess the current severity of the Veteran's service-connected adjustment disorder with anxiety and depressed mood.  See Stegall, 11 Vet. App. 268; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is therefore remanded in order to afford the Veteran with a new VA psychiatric examination.  

III. TDIU

Lastly, the Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the issues of entitlement to service connection for a heart disorder and entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety and depressed mood.  This issue is therefore remanded, to be addressed after the following development has been completed.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (holding that where a decision on one issue may have a "significant impact" upon another, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's recent treatment records (since May 2015) from the Veterans Health Care System of the Ozarks in Fayetteville, AK, and its affiliated facility, the Gene Taylor Community Based Outpatient Clinic in Mt. Vernon, Missouri, and associate the records with the claims folder.

2.  Following completing the above development and all outstanding records have been associated with the record, obtain an addendum medical opinion from a qualified VA physician regarding the nature and etiology of the Veteran's current heart disorder, to include arrhythmias and hypertension.  If it is determined that a new VA examination is necessary, schedule the Veteran for an appropriate VA examination.

All files in Virtual VA and VBMS should be made available to and reviewed by the examiner.  A notation to the effect that this review has taken place should be made in the evaluation report.  The examiner should then address the following:

a) Identify all current disorders affecting the heart, to include hypertension and arrhythmias, which the Veteran currently has or has had since he filed his claim in February 2010.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  

b) For each currently diagnosed heart disorder, to specifically include hypertension and arrhythmias, the examiner must state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such disorder is related to service.

c) For each currently diagnosed heart disorder, to specifically include hypertension and arrhythmias, the examiner must state whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected adjustment disorder with anxiety and depressed mood and/or bronchitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is asked to explicitly state whether the Veteran's service-connected psychiatric disorder and bronchitis has, at any time, caused or aggravated the Veteran's hypertension or other heart disorder, even if the examiner finds that the service-connected disability is currently resolved.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Following completing the above development and all outstanding records have been associated with the record, schedule the Veteran for a VA psychiatric examination to assess the current severity of the Veteran's service-connected adjustment disorder with anxiety and depressed mood.  All files in Virtual VA and VBMS should be made available to and reviewed by the examiner.  All indicated tests should be conducted and those reports should be incorporated into the examination report and associated with the claims file. The examiner should then address the following:

a) Identify all symptoms related to the service-connected adjustment disorder with anxiety and depressed mood.  

b) Report the duration, frequency and severity of each symptom associated with the service-connected adjustment disorder with anxiety and depressed mood.  

c) State the impact the Veteran's service-connected adjustment disorder with anxiety and depressed mood symptoms has on his social and occupational adaptability.

d) State the effect of the Veteran's service-connected adjustment disorder with anxiety and depressed mood has on his ability to perform sedentary type of work and manual type of work.  In this regard, provide a full description of the effects of the service-connected adjustment disorder with anxiety and depressed mood upon the Veteran's ordinary activity.

e) For each psychiatric disability diagnosed other than the service-connected adjustment disorder with anxiety and depressed mood, state whether the associated nonservice-connected psychiatric symptoms can be separated from the symptoms associated with the service-connected adjustment disorder with anxiety and depressed mood.  If so, the symptoms and severity of the symptoms associated with the service-connected adjustment disorder with anxiety and depressed mood should be identified in the examination report.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After completion of the above and any further development deemed necessary by the AOJ, the AOJ should review the expanded record and readjudicate the claims remaining on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


